Opinion filed February 16, 2017




                                        In The

        Eleventh Court of Appeals
                                     __________

                                  No. 11-17-00018-CV
                                      __________

                IN THE INTEREST OF A.N.W., A CHILD


                 On Appeal from the County Court at Law No. 2
                             Ector County, Texas
                     Trial Court Cause No. CC2-3330-PC


                     MEMORANDUM OPINION
      Appellant filed a notice of appeal in this cause and states that she “desires to
appeal from temporary custody agreement along with child support payments.” In
a letter dated January 24, 2017, we informed Appellant that it did not appear that she
was appealing from a final, appealable order.          See TEX. FAM. CODE ANN.
§ 105.001(e) (West 2014) (providing that temporary orders in suits affecting the
parent-child relationship are not subject to interlocutory appeal). We directed
Appellant to respond on or before February 3, 2017, and show grounds to continue
the appeal. We also informed Appellant that the appeal was subject to dismissal.
See TEX. R. APP. P. 42.3. Appellant has not filed a response. Consequently, we
dismiss the appeal pursuant to Rule 42.3(c).
      This appeal is dismissed.


                                                PER CURIAM


February 16, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2